 


109 HR 4633 IH: HIV/AIDS Emergency Hurricane Relief Act
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4633 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Ms. Lee introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish within the Department of Health and Human Services the position of HIV/AIDS Emergency Response Coordinator in order to coordinate the provision of certain services to individuals with HIV disease who have been displaced as a result of Hurricane Katrina or Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the HIV/AIDS Emergency Hurricane Relief Act. 
2.Appointment of HIV/AIDS Emergency Response Coordinator 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the President, in consultation with the Secretary of Health and Human Service (referred to in this Act as the Secretary) shall appoint an individual to serve in a position within the Department of Health and Human Services to be known as the HIV/AIDS Emergency Response Coordinator (referred to in this Act as the Coordinator).  
(b)Duties 
(1)Coordination of services for eligible individualsThe Coordinator shall be responsible for coordinating the provision, under Federal programs, of services described in paragraph (2) to individuals who— 
(A)are living with HIV disease; 
(B)are residents, or were residents at the time of Hurricane Katrina, Rita, or Wilma, in a geographic area for which, by reason of such Hurricane, a presidential declaration of major disaster was issued under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and 
(C)have been displaced by such Hurricane or have been unable to access services described in paragraph (2). 
(2)Covered servicesThe services referred to in paragraph (1) are comprehensive medical care and treatment, including housing, case management, dental care, mental health therapy, psychosocial support, drug and alcohol treatment, and other supportive services. 
(3)Certain programsThe Federal programs referred to in paragraph (1) include title XXVI of the Public Health Service Act (relating to the Ryan White Comprehensive AIDS Resources Emergency Act of 1990) and the Housing Opportunities for Persons With AIDS program. 
(4)Additional dutiesIn addition to carrying out paragraph (1), the Coordinator shall carry out the duties established for the Coordinator in sections 3 through 8. 
(5)ConsultationIn carrying out paragraph (1), the Coordinator shall consult with— 
(A)the agencies of the Public Health Service, including the Health Resources and Services Administration, the Office of Minority Health, the National Center on Minority Health and Health Disparities, and the Office of AIDS Research; 
(B)the Federal Emergency Management Agency; 
(C)the Department of Housing and Urban Development; and 
(D)State and local governments.  
3.Awards for services for eligible individuals 
(a)In generalThe Secretary, acting through the Coordinator and in consultation with the Administrator of the Health Resources and Services Administration and the Secretary of Housing and Urban Development, shall make awards of grants or cooperative agreements to public and nonprofit private entities that— 
(1)have experience in providing covered services to eligible individuals; or 
(2)have received or are eligible to receive, directly or indirectly, funding from the Federal government under title XXVI of the Public Health Service Act or the Housing Opportunities for Persons With AIDS program. 
(b)General provisionsWith respect to awards under subsection (a): 
(1)Such an award may be made only if the applicant involved agrees that the award will not be expended for any purpose other than providing covered services. 
(2)The Secretary shall publicize the availability of the awards and ensure that applications for such awards are processed not later than 45 days after the applications for the awards are submitted to the Secretary. 
(3)In the case of an approved application, the Secretary shall ensure that funds under the award become available (subject to appropriations Acts) not later than 90 days after the date on which the application is submitted to the Secretary. 
(c)Availability of certain unobligated fundsWith respect to amounts appropriated for carrying out part A or B of title XXVI of the Public Health Service Act, such amounts that are unobligated at the end of a fiscal year are available to the Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with the Coordinator, for the purpose of making awards under subsection (a). 
4.Waiver authority regarding Ryan White Comprehensive AIDS Resources Emergency Act of 1990The Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with the Coordinator, may waive, for any State that includes a geographic area described in section 2(b)(1)(B) of this Act, the following requirements under title XXVI of the Public Health Service Act: 
(1)The requirement under section 2617(d) (relating to the provision of non-Federal contributions by States). 
(2)Such other requirements under conditions for receiving grants as the Secretary determines to be appropriate taking into account the effects of Hurricanes Katrina, Rita, and Wilma, including requirements regarding reporting, administrative caps, and the submission of competitive and noncompetitive applications. 
5.Emergency infrastructure support regarding provision of covered services to eligible individualsThe Coordinator, in consultation with the Secretary of Health and Human Services and the Secretary of Housing and Urban Development, may make awards of grants or cooperative agreements to public and nonprofit private entities that provide covered services to eligible individuals. The purpose of such awards is providing to such entities emergency infrastructure support with respect to the provision of such services to such individuals. 
6.Public awareness campaign regarding treatment for eligible individuals 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with the Coordinator, the head of the Federal Emergency Management Agency, and State and local governments, shall conduct a public awareness campaign directed toward eligible individuals who were receiving services under title XXVI of the Public Health Service Act and for whom Hurricane Katrina, Rita, or Wilma caused the disruption or termination of the availability of such services. 
(b)Certain requirementsThe campaign under subsection (a) shall— 
(1)emphasize the need for eligible individuals described in such subsection to visit a hospital or other health care facility to continue receiving treatment for HIV disease and prevent the development of drug resistance to HIV; and 
(2)provide information identifying organizations or facilities that provide covered services to eligible individuals, including organizations or facilities that receive Federal funding for the provision of such services. 
7.Certain conditions of receiving awardsIn making awards of grants or cooperative agreements pursuant to this Act, the Secretary shall not— 
(1)require the provision of non-Federal contributions as a condition of receiving the awards; 
(2)construe this Act as affecting the eligibility of any public or nonprofit private entity to apply or receive subsequent funding under title XXVI of the Public Health Service Act, the Housing Opportunities for Persons with AIDS program, or any other Federal program that provides covered services; or 
(3)by reason of making an award pursuant to this Act, reduce the amount of any award under a program specified in paragraph (2). 
8.Report to CongressNot later than 180 days after the date of the enactment of this Act, the Coordinator shall submit to the Congress a report on the implementation of this Act. 
9.DefinitionsFor purposes of this Act: 
(1)The term covered services means services described in section 2(b)(2).  
(2)The term eligible individuals means individuals described in section 2(b)(1). 
(3)The term HIV disease has the meaning given such term in section 2676 of the Public Health Service Act. 
(4)The term Housing Opportunities for Persons With AIDS program means the program under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act. 
10.Authorization of appropriations 
(a)In general For the purpose of carrying out this Act, there is authorized to be appropriated $500,000,000 for fiscal year 2006. Amounts appropriated under the preceding sentence shall remain available until expended. 
(b)Rules of constructionThe authorization of appropriations established in subsection (a) is in addition to other authorizations of appropriations that are available for Federal programs that provide covered services. Subsection (a) shall not be construed as reducing the authorizations of appropriations for title XXVI of the Public Health Service Act, the Housing Opportunities for Persons With AIDS program, or any other Federal program that provides covered services.  
 
